Title: To Thomas Jefferson from D. Lamy, 30 May 1789
From: Lamy, D.
To: Jefferson, Thomas


Paris, 30 May, 1789. Has a bill of exchange drawn by one Charek at Dunkerque, now residing in Savannah, Georgia, on a Paris merchant who refuses payment. A friend in Charleston with relations in Savannah will demand payment of Charek for him: the danger of loss at sea and need to keep bill in his hands cause him to ask TJ to give him the name of his notary so that proofs, including Charek’s signature on a letter, can be attested, after which he will ask for TJ’s authentication of the proofs.—Had called on TJ but not finding him and being assured that if he put his request in writing “vous voudries bien prendre la peine de me repondre,” he has done so.
